[Cite as State v. Anglen, 2020-Ohio-4830.]

                               COURT OF APPEALS OF OHIO

                             EIGHTH APPELLATE DISTRICT
                                COUNTY OF CUYAHOGA

STATE OF OHIO,                                     :

                 Plaintiff-Appellee,               :
                                                             No. 109049
                 v.                                :

DIMITRIUS ANGLEN,                                  :

                 Defendant-Appellant.              :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: October 8, 2020


          Criminal Appeal from the Cuyahoga County Court of Common Pleas
                             Case No. CR-18-634446-A


                                             Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Jeffrey M. Maver, Assistant Prosecuting
                 Attorney, for appellee.

                 Rick L. Ferrara, for appellant.


RAYMOND C. HEADEN, J.:

                   Defendant-appellant Dimitrius T. Anglen (“Anglen”) appeals from his

conviction of attempted rape, with a notice of prior conviction specification and a

repeat violent offender (“RVO”) specification. For the reasons that follow, we affirm

Anglen’s conviction.
I.   Factual and Procedural History

               On December 4, 2018, Anglen was indicted on one count of rape, a

first-degree felony, in violation of R.C. 2907.02(A)(2), with a notice of prior

conviction   under     R.C.   2929.13(F)(6)     and   an    RVO specification       under

R.C. 2941.149(A).

               The charges arose from an incident in the early morning hours of

November 3, 2018. One week earlier, Anglen and his friend D’Andre Arnold

(“Arnold”) met T.H. and Destiny Bryant at a hookah bar. 1 T.H. and Anglen texted

during the week and Anglen indicated his interest in obtaining a hotel room and

engaging in sex with T.H. T.H. refused to stay at a hotel room exclusively with

Anglen, although she was willing to do so with a group of people.

               On November 3, 2018, Anglen, Arnold, Destiny, and T.H. rented a

hotel room to consume food and alcohol, play games, and “hang out.” The foursome

arrived at the hotel around 12:30 a.m., and proceeded to eat wings and play

“drinking Uno.”      Anglen and T.H. provided widely differing versions of what

transpired in the hotel room.

               According to T.H., she refrained from drinking a great deal that

evening. Her friend, Destiny, had a habit of getting drunk and T.H. intended to take

care of Destiny, as needed. While eating wings and playing cards, Anglen flirted with

T.H., but she blatantly ignored his comments. T.H. conceded all four individuals



       1To protect her identity, the rape victim will be referenced throughout this opinion
by her initials, “T.H.”
talked throughout the evening. T.H. and Destiny sat on one bed while playing cards.

Arnold sat on the second bed in the room and Anglen, for much of the evening, sat

in a chair. T.H. denied that she became intoxicated; vomited in the hotel room; or

showered in the room. T.H. got a “weird vibe” all night from Anglen.

              At one point, Arnold and Destiny left the hotel room to find snacks.

Anglen then made inappropriate comments to T.H. such as “[she] owed [Anglen]

because [he] had [taken her] out to eat. [Anglen] wanted to taste [her].” (Tr. 44.)

T.H. denied they were going to engage in such sexual activities. Anglen ignored

T.H.’s rebuffs and climbed on top of her. Anglen grabbed T.H. by the wrists, held

her hands over her head, and pinned her down on the bed with the weight of his

body. According to T.H., Anglen held her wrists with one hand, pulled down her

shorts, leggings, and underwear, and vaginally raped her. While Anglen was on top

of T.H., he told her she “owed him.” When Arnold and Destiny returned to the hotel

room, Anglen let go of T.H.’s wrists and she fell to the floor. Anglen rolled over and

pretended that he was sleeping. Destiny and Arnold did not observe the sexual

assault. T.H. did not know how long Arnold and Destiny were gone from the room,

but she estimated it was approximately 20 minutes. T.H. denied Anglen wore a

condom or that they engaged in oral sex. She described the sexual encounter as

painful and nonconsensual.

              Upon Destiny and Arnold’s return to the room, T.H. informed Destiny

that Anglen had raped her. T.H. left the room with Destiny, leaving her belongings

and car keys behind. T.H. called her aunt, Tijuana Black (“Black”), who, after
hearing about the alleged rape, instructed T.H. to wait in her car until Black arrived

at the hotel.2 While in the hallway outside their room, T.H. and Destiny engaged in

a loud verbal exchange that resulted in the arrival of the hotel desk clerk, Sherry

Norman (“Norman”). Norman helped T.H. obtain her car keys that she had left in

the hotel room.3

               After obtaining her car keys, T.H. went to her car and waited for the

arrival of Black. Black and her daughter, Carlyn, picked T.H. up at the hotel and

drove her to the hospital.4 At the hospital, T.H. was examined by Colleen Spinks

(“Spinks”), a sexual assault nurse examiner (“SANE”) and a rape kit was collected.

               Anglen presented another version of the encounter. Anglen testified

that the foursome drank a bottle of tequila and a half bottle of cognac over

approximately one and one-half hours. Anglen stated T.H. became very drunk,

vomited in the corner of the hotel room, and took a shower. After her shower, T.H.

exited the bathroom dressed in only boy-shorts and a tank top. The four individuals




      2 Tijuana Black is not a blood relative to T.H., but was a best friend of T.H.’s
mother. T.H. refers to Black as her “auntie.”

      3 Norman testified at trial that she spoke with the girls in the hotel hallway. She
understood that T.H. needed her car keys that she had left in the hotel room. Destiny
claimed T.H. was drunk and refused to give T.H. her keys; Destiny also claimed the room
was too messy and she did not know where the keys were located. Under the threat of
Norman calling the police if she did not cooperate, Destiny obtained T.H.’s car keys and
provided them to T.H.

      4 As T.H. drove to the hospital, she called 911 and reported the alleged rape. The
Independence Police Department arrived at the hotel, and Anglen fled the scene in his
car. The police pursued Anglen in a high-speed car chase. Anglen eluded the police and
subsequently crashed his vehicle. Anglen turned himself in to the police four days later.
played cards for a bit longer, and then T.H. and Anglen got under the covers in one

of the two beds. Anglen wore only his boxer shorts.

              Anglen claimed T.H. lay close to him with her back facing the front of

his body. T.H. touched Anglen’s penis and that indicated to him she wanted to

engage in sex. Anglen touched T.H.’s breasts, stomach, and buttocks. T.H. asked

whether Anglen had a condom to which he answered affirmatively. After Arnold

and Destiny left the room, Anglen performed oral sex on T.H.

              When Anglen attempted to insert his penis inside of T.H.’s vagina, she

indicated the action hurt her and asked him to wait. Anglen stopped his attempt at

sexual intercourse, and at that moment Arnold and Destiny returned to the hotel

room. Anglen rolled off of T.H. He did not pretend to have been sleeping. Anglen

estimated three minutes elapsed from the time Arnold and Destiny left the room

and subsequently returned. Anglen testified that T.H. appeared to enjoy the sexual

encounter. He denied that T.H. tried to push him away.

              When Arnold and Destiny returned to the hotel room, Arnold handed

T.H. her panties, which were lying on the floor, and she stayed in bed for a few

minutes.    T.H. then dressed in jeans and informed the group she was

“uncomfortable” and was ready to leave. Anglen, Arnold, and Destiny were all

surprised by what appeared to be T.H.’s sudden desire to leave. Anglen conceded

that T.H. and Destiny spoke with the desk clerk in the hallway. Anglen claimed he

handed T.H.’s car keys to Destiny who provided them to T.H. T.H. proceeded to her

car. Anglen claimed he, as well as Destiny and Arnold, went to the hotel parking lot
where Anglen observed T.H. sitting in the back seat of her car. He did not approach

her but learned from Arnold that T.H. claimed she had been raped. Anglen denied

the truth of that allegation.

               Arnold, a good friend of Anglen’s for ten years, testified on Anglen’s

behalf. Arnold corroborated Anglen’s testimony that T.H. was drunk and vomited

in the hotel room. When T.H. and Anglen got under the covers in one of the hotel

beds, Arnold heard sounds indicative of kissing. He claimed to have “heard” a

condom wrapper and subsequently saw the wrapper in a hotel trash can. Arnold

and Destiny left the room to look for ice.          He estimated they were gone

approximately two minutes. When they returned to the hotel room, T.H. and Anglen

were in bed and T.H.’s shorts were on the ground. T.H. exited the bed, donned her

shorts and pants, and left the room with Destiny.

               At trial, the state introduced testimony from all the witnesses except

Destiny whose whereabouts were unknown. Spinks and Heather Bizub (“Bizub”), a

forensic scientist with the Ohio Bureau of Criminal Investigation’s DNA

Department, testified. Additionally, testimony was presented by the police officers

who searched the hotel room following T.H.’s 911 call and interviewed the witnesses

as well as the detective and investigator who conducted Anglen’s interview at the

police station. According to the officers, a condom or condom wrapper in the hotel

room would have been catalogued; no such items were observed by the police. No

vomit was evident in the hotel room. The shower had been used and towels

discarded on the bathroom floor. Detective Richard Paine interviewed Anglen after
his arrest. Anglen informed the detective that he performed oral sex on T.H. but no

penetration occurred during the sexual encounter. Anglen then told the detective

“he did put it in her.” The detective did not question Anglen with regard to the

contradictory statements.

              Following a bench trial, the trial judge found Anglen guilty of

attempted rape, a second-degree felony, in violation of R.C. 2923.02 and

2907.02(A)(2), with notice of a prior conviction specification and an RVO

specification. The trial judge classified Anglen as a Tier III sex offender registrant

and sentenced Anglen to a four-year prison term on the underlying crime with no

sentence on the RVO specification.

              On September 26, 2019, appellant filed a delayed appeal presenting,

verbatim, these assignments of error for our review:

      Assignment of Error I: The trial court erred as a matter of law in finding
      appellant guilty of attempted rape in the absence of evidence beyond a
      reasonable doubt of rape.

      Assignment of Error II: The manifest weight of the evidence did not
      support conviction for attempted rape because testimony did not
      overcome appellant’s presumption of innocence, and did not allow the
      trier of fact to reasonably conclude guilt from the evidence presented at
      trial.

II. Law and Analysis

      A. Sufficiency of the Evidence

              In his first assignment of error, Anglen argues that the trial court

erred when it determined, based upon the evidence heard at trial, that the evidence

warranted consideration of the lesser offense — attempted rape — even though T.H.
argued that she was raped and that penetration occurred. Specifically, Anglen

asserts that the trial judge had to either find him guilty, or not guilty, of rape and

could not consider the lesser offense of attempted rape because T.H.’s testimony did

not support a conviction of attempted rape.

               Where a party challenges the sufficiency of the evidence supporting a

conviction, a determination of whether the state has met its burden of production at

trial is conducted.5 State v. Hunter, 8th Dist. Cuyahoga No. 86048, 2006-Ohio-20,

¶ 41, citing State v. Thompkins, 78 Ohio St.3d 380, 390, 678 N.E.2d 541 (1997). An

appellate court reviewing sufficiency of the evidence must determine “‘whether,

after viewing the evidence in a light most favorable to the prosecution, any rational

trier of fact could have found the essential elements of the crime proven beyond a

reasonable doubt.’” State v. Leonard, 104 Ohio St.3d 54, 2004-Ohio-6235, 818

N.E.2d 229, ¶ 77, quoting State v. Jenks, 61 Ohio St.3d 259, 574 N.E.2d 492 (1991),

paragraph two of the syllabus. With a sufficiency inquiry, an appellate court does

not review whether the state’s evidence is to be believed but whether, if believed, the

evidence admitted at trial supported the conviction. State v. Starks, 8th Dist.

Cuyahoga No. 91682, 2009-Ohio-3375, ¶ 25, citing Thompkins at 387. A sufficiency

of the evidence argument is not a factual determination, but a question of law. Id.




      5  The abuse-of-discretion standard cited in State v. Cain, 10th Dist. Franklin
No. 06AP-1252, 2007-Ohio-6181, ¶ 7, addressed an appeal questioning whether a specific
jury instruction should have been presented to the jury and is inapplicable to this matter.
Anglen’s reliance on Cain’s abuse-of-discretion standard is incorrect.
              According to R.C. 2907.02(A)(2), “[n]o person shall engage in sexual

conduct with another when the offender purposely compels the other person to

submit by force or threat of force.” R.C. 2907.02. Sexual conduct has been defined

as:

      vaginal intercourse between a male and female; anal intercourse,
      fellatio, and cunnilingus between persons regardless of sex; and,
      without privilege to do so, the insertion, however slight, of any part of
      the body or any instrument, apparatus, or other object into the vaginal
      or anal opening of another. Penetration, however slight, is sufficient to
      complete vaginal or anal intercourse.

R.C. 2907.01(A).

              Pursuant to R.C. 2945.74, a defendant may be convicted of a lesser

offense than that charged in the original indictment: “The jury may find the

defendant not guilty of the offense charged, but guilty of an attempt to commit it if

such attempt is an offense at law.” R.C. 2945.74. The lesser offense need not be

charged separately in the indictment “because when an indictment charges a greater

offense, it “‘necessarily and simultaneously charges the defendant with lesser

included offenses as well.’”” State v. Evans, 122 Ohio St.3d 381, 2009-Ohio-2974,

911 N.E.2d 889, ¶ 8, quoting State v. Smith, 121 Ohio St.3d 409, 2009-Ohio-787,

905 N.E.2d 151, ¶ 14, quoting State v. Lytle, 49 Ohio St.3d 154, 157, 551 N.E.2d 950

(1990). The crime of attempted rape is a lesser included offense of rape. State v.

Williams, 74 Ohio St.3d 569, 578, 660 N.E.2d 724 (1995).

              To convict a defendant of attempted rape, the factfinder must “find,

beyond a reasonable doubt, that the defendant engaged in conduct which, if
successful, would have resulted in [sexual conduct].” State v. Robinson, 9th Dist.

Lorain No. 94CA005788, 1995 Ohio App. LEXIS 1020, 7 (Mar. 15, 1995), citing

R.C. 2923.02. The existence or absence of penetration during unwanted, forceful,

or threatened sexual conduct constitutes the difference between rape and attempted

rape. State v. Lucas, 2d Dist. Montgomery No. 18644, 2001 Ohio App. LEXIS 4227,

7 (Sept. 21, 2001). To prove rape, the state must introduce some evidence, either

direct or circumstantial, that penetration by the accused occurred. Id. If the

evidence presents contact with the vaginal region but no spreading or penetration,

such contact may be sufficient to prove attempted vaginal rape. Id.

               Here, accepting the evidence introduced at trial and viewing the

evidence in a light most favorable to the prosecution, we find a rational trier of fact

could have found the elements of attempted rape were proven beyond a reasonable

doubt. According to T.H., Anglen held her hands over her head and used his body

weight to anchor her to the bed while he pulled down her clothing and attacked her.

(Tr. 45-46.) T.H. also stated that she could not recall many of the details because

she was in shock following the assault and was not thinking clearly. (Tr. 95,

105-106.) While Anglen denied placing his hands on T.H.’s wrists, the forensic

evidence demonstrated Anglen’s DNA was present on her wrists. (Tr. 139-140, 523.)

The forensic evidence showed that Anglen’s DNA was also present on T.H.’s

anal/perianal, mons pubis, thighs, belly, and belly ring swabs. (Tr. 134.) The

forensic scientist could not specify the source of Anglen’s DNA but based upon the

high concentration, she suspected fluids such as semen or saliva to be the source
rather than skin cells. (Tr. 173.) While the tests showed male DNA was present on

the vaginal swabs, the DNA sample was not sufficient to include or exclude Anglen

as the contributor of that DNA. (Tr. 127-128.) The SANE nurse noted redness and

tenderness on T.H.’s right shoulder and around the circumference of her right wrist.

(Tr. 210-211.) The SANE nurse also observed injuries at the vaginal opening and

two areas of shearing distal to the vaginal region. (Tr. 211-212.) Shearing occurs

when there is a forceful rub against the skin that peels back the skin in a single flap.

(Tr. 213-214, 237.) Larger red abrasions, similar to those that occur when one

scrape’s her knee, were also present in the vaginal region. (Tr. 214.) T.H.’s vaginal

region was sore and very tender. (Tr. 214.) The SANE nurse stated that T.H.’s

injuries would not have been caused by oral sex. (Tr. 234.) Additionally, Spinks felt

the perpetrator did not need to “fully penetrate” to cause the vaginal injuries and

that T.H.’s injuries were consistent with her complaints of vaginal penetration.

(Tr. 212, 234.) Spinks’s comments, which were based upon T.H.’s narrative, did not

prevent the trial judge from concluding that the vaginal injuries were caused from a

sexual assault where no penetration occurred.

               Further, Anglen informed the police during his initial interview that

no penetration occurred during his encounter with T.H. Anglen attempted to qualify

these statements at trial:

      Q. All right. Eventually, you were arrested, right?

      A. Yes. Four days later.

      Q. You came down to talk to the police?
      A. Yes, sir, I did.

      Q. And when you — did they explain to you what penetration means in
      the Ohio Revised Code rape section?

      A. No, they did not.

      Q. And when you told them you put it in but you didn’t penetrate, what
      did you mean?

      A. I meant by I thought putting it in was consent versus penetration
      being with force and full sex.

      Q. All right. So, this sex with [T.H.], was it completed in your mind or
      not?

      A. No, it was not. * * *

(Tr. 512-513.) Anglen also provided the following details with regard to his sexual

encounter with T.H.:

      Q. And at what point did she say stop?

      A. When she heard the door crack.

      Q. And at this point, where was your penis? Was it trying to get inside
      her, or was it inside her?

      A. It was trying to get inside.

      Q. All right. And the door and your penis were trying to get inside at
      the same time, is that what you’re telling me?

      A. The door?

      Q. They opened the door while you were trying to mount her?

      A. Oh, when they entered, she said stop and I stopped and rolled over
      next to her. * * *
(Tr. 501.) Anglen’s own testimony supported the conclusion that an attempted rape,

rather than rape, occurred.

               A conviction for attempted rape requires a factfinder to find beyond a

reasonable doubt that the wrongdoer took a substantial step towards committing

the rape. State v. Henderson, 39 Ohio St.3d 24, 27, 528 N.E.2d 1237 (1988), citing

State v. Woods, 48 Ohio St.2d 127, 357 N.E.2d 1059 (1976). Further, “[t]he

credibility of the witnesses and the weight to be given to their testimony are matters

for the trier of facts to resolve.” State v. Grant, 2d Dist. Montgomery No. 19824,

2003-Ohio-7240, ¶ 48, citing State v. DeHass, 10 Ohio St.2d 230, 227 N.E.2d 212

(1967).

               It was conceivable that the trial judge found Anglen guilty of

attempted rape despite T.H.’s testimony that a vaginal rape occurred. In State v.

Beranek, 6th Dist. Lucas No. L-99-1173, 2000 Ohio App. LEXIS 4263 (Sept. 22,

2000), where the victim testified to vaginal rape but no physical evidence supported

penetration, it was found conceivable that the jury could find that there was no

penetration but that the defendant engaged in conduct which, if successful, would

have resulted in penetration constituting rape or attempted rape.           Id. at *6.

Similarly, where a victim testified to oral, vaginal, and anal sex but no ejaculate was

found within the person of the victim and the accused denied any sexual activity, it

was reasonable to disbelieve the victim’s testimony that penetration happened while

still finding attempted penetration occurred.      State v. Hurley, 2d Dist. Clark

No. CA2409, 1988 Ohio App. LEXIS 2122 (June 2, 1988).
              Anglen relies on the case of State v. Mitchell, 1st Dist. Hamilton

No. C-860253, 1987 Ohio App. LEXIS 5819 (Feb. 11, 1987), in support of his

argument that the trial court erred when it convicted him of attempted rape. In

Mitchell, the victim alleged the offender forced her to perform fellatio at knifepoint

and threatened her with forcible vaginal intercourse; the offender denied any sexual

conduct occurred. The Mitchell opinion failed to indicate what, if any, evidence was

presented at trial but determined that because the court found the accused was not

guilty of rape and there was no evidence to support the offense of attempted rape,

the offender could not be found guilty of the lesser included offense of attempted

rape. We cannot speculate on the evidence provided in Mitchell but we know in the

case sub judice that the evidence presented supported a conviction of attempted

rape.   The trial judge could have reasonably disbelieved T.H. that there was

penetration but still found, based on the testimony of the SANE nurse, Bizub, and

Anglen that Anglen attempted to rape T.H.

              Anglen raises the issue of renunciation as an affirmative defense for

the first time on appeal. Renunciation, an affirmative defense to a charge of attempt,

must be raised at trial or is waived.      State v. Pimental, 8th Dist. Cuyahoga

No. 84034, 2005-Ohio-384, ¶ 34, citing State v. Robertson, 7th Dist. Jefferson

No. 97 JE 41, 1999 Ohio App. LEXIS 6167, 3 (Dec. 14, 1999); R.C. 2923.02 (D). Even

though Anglen was charged with rape, he denied penetration and, therefore, raised

the issue of whether the lesser included offense of attempted rape was applicable.

Because an indictment that charges a greater offense — rape, in this case —
necessarily and simultaneously charges the defendant with lesser included offenses,

the affirmative defense of renunciation should have been raised at trial. Because

Anglen failed to raise renunciation at trial, he is barred from raising this defense on

appeal. Further, there was sufficient evidence for the trial court to find Anglen guilty

of attempted rape, even if he had raised the affirmative defense of renunciation.

               Based on the evidence, the trial court did not err when it found Anglen

guilty of attempted rape. Thus, Anglen’s first assignment of error lacks merit and is

overruled.

      B. Manifest Weight of the Evidence

               In his second assignment of error, Anglen contends that the verdict

was against the manifest weight of the evidence. A manifest-weight challenge tests

whether the prosecution has met its burden of persuasion. State v. Williams, 8th

Dist. Cuyahoga No. 106998, 2019-Ohio-10, ¶ 34.

               A reviewing court “weighs the evidence and all reasonable inferences,

considers the credibility of witnesses and determines whether in resolving conflicts

in the evidence, the jury clearly lost its way and created such a manifest miscarriage

of justice that the conviction must be reversed and a new trial ordered.” State v.

Martin, 20 Ohio App.3d 172, 175, 485 N.E.2d 717 (1st Dist.1983). A reversal on the

basis that a verdict is against the manifest weight of the evidence is granted “only in

the exceptional case in which the evidence weighs heavily against the conviction.”

Id.
                Anglen argues T.H.’s contradictory and dishonest testimony resulted

in a manifest injustice at trial. Specifically, Anglen maintains that T.H. lied about

the quantity of alcohol she consumed on the night of the alleged rape. Anglen and

Arnold claimed T.H. was drunk, and as a result, vomited. (Tr. 452, 496.) T.H.

admitted she consumed alcohol but denied getting drunk. (Tr. 39.) The hotel clerk

thought T.H. looked tipsy but not drunk. (State’s exhibit No. 29.) Upon questioning

at trial, T.H.’s aunt, the SANE nurse, and Detective Bates — all of whom observed or

spoke with T.H. after the alleged rape — denied that she seemed drunk. (Tr. 298,

201, 359.) And although Anglen presumed T.H. did not drive herself from the hotel

to the hospital because she had been drinking, no evidence was introduced to

support that theory. (Appellant’s brief at 16.) Further, the investigative officers did

not observe vomit in the hotel room although Anglen and Arnold testified that T.H.

threw up in the room. While Anglen and Arnold presented a different opinion,

numerous witnesses testified that T.H. did not appear intoxicated following the

alleged rape.

                At trial, varying descriptions of the events that took place at the hotel

room were also presented. Anglen and Arnold asserted that T.H. and Anglen were

under the covers when the sexual conduct occurred, while T.H. denied laying under

the covers with Anglen. T.H.’s testimony was somewhat difficult to follow. She

stated that some of the covers had been removed from her bed before her encounter

with Anglen but denied being under the covers with him. (Tr. 77.) Pictures obtained

by the police department depicted both beds in an unmade condition. Anglen and
Arnold testified that T.H. showered and the police pictures portrayed towels on the

bathroom floor. T.H. denied showering at the hotel room. The condition of the hotel

room, including the condition of the beds and the location of towels, could have

reasonably changed after T.H. left the room since the other three individuals

remained in the room following T.H.’s departure.

               Anglen also argues that T.H. offered inconsistent statements

describing the events that occurred between T.H. and Anglen in the hotel room.

When T.H. placed the 911 call as she drove from the hotel to the hospital, T.H. stated

that Anglen grabbed her by her hair. That detail was neither relayed to the SANE

nurse nor repeated at trial. T.H. provided several conflicting stories describing when

she pulled her knife from her purse during the evening. The various statements

ranged from (1) pulling the knife out when T.H. was on the phone with Black,

(2) waiving the knife at Anglen as T.H. lay on her back, (3) denying any recollection

of pulling the knife out during the alleged rape, to (4) stating she pulled the knife out

when T.H. was in the hotel hallway, after the incident. (Tr. 47, 48, 65, 66-67, State’s

exhibit No. 28.) Anglen denied seeing T.H. with a knife. (Tr. 500-501.) T.H.

informed the SANE nurse that she attempted to fight Anglen and punched him

twice. Yet, at trial T.H. stated she was small in comparison to Anglen and, therefore,

she was not able to defend herself against him. (Tr. 47.) While some of T.H.’s

statements were inconsistent, she also testified that she was in shock following the

alleged rape and, therefore, was confused on some of the details. (Tr. 95, 105-106.)

Further, T.H. consistently stated that Anglen forced her on the bed, held her wrists
above her head, removed her clothing without her consent, and forced himself on

her.

               Assuming that T.H. made contradictory statements regarding the

events of the alleged rape, that issue alone does not support reversal of the bench

decision. This court has previously found reversal on manifest weight grounds is

not supported simply because inconsistent evidence was introduced at trial. State

v. Moseley, 8th Dist. Cuyahoga No. 92110, 2010-Ohio-3498, ¶ 27, citing State v.

Gaughan, 8th Dist. Cuyahoga No. 90523, 2009-Ohio-955, ¶ 32. “The rationale is

that the trier of fact is in the best position to take into account inconsistencies, along

with the witnesses’ manner and demeanor, and determine whether the witnesses’

testimonies are credible.” Gaughan at ¶ 32. “When examining witness credibility,

‘the choice between credible witnesses and their conflicting testimony rests solely

with the finder of fact and an appellate court may not substitute its own judgment

for that of the finder of fact.’” State v. Peterson, 8th Dist. Cuyahoga Nos. 100897

and 100899, 2015-Ohio-1013, ¶ 74, quoting State v. Awan, 22 Ohio St.3d 120, 123,

489 N.E.2d 277 (1986). The jury or trial judge “is best able to view the witnesses

and observe their demeanor, gestures and voice inflections, and use these

observations in weighing the credibility of the proffered testimony.” Seasons Coal

Co. v. Cleveland, 10 Ohio St.3d 77, 80, 461 N.E.2d 1273 (1984). Further, “[a]

factfinder is free to believe all, some, or none of the testimony of each witness

appearing before it.” Peterson at ¶ 74, citing State v. Ellis, 8th Dist. Cuyahoga
No. 98538, 2013-Ohio-1184, ¶ 18. After hearing from all the witnesses, the trial

court chose to believe portions of both T.H.’s and Anglen’s versions of the events.

               The testimony of the SANE nurse and forensic scientist also

supported Anglen’s conviction of attempted rape. The physical exam described

shearing — peeled back skin caused by forceful rubbing — on the distal vaginal

region. (Tr. 211-214.) Anglen contends that the forensic evidence, particularly the

evidence that demonstrated a positive DNA skin stain swab on T.H.’s right thigh and

belly — where he testified that he consensually touched T.H. — supports his version

of the sexual encounter. In fact, Bizub testified the high DNA profile numbers

detected with regard to Anglen’s DNA on T.H.’s mons pubis, thighs, belly, and

wrists, showed Anglen was a DNA contributor in those areas — areas where Anglen

stated he fondled the victim — and the DNA was likely from a bodily fluid rather

than skin-to-skin contact. (Tr. 134.) Anglen’s DNA was also present on T.H.’s

anal/perianal swab. (Tr. 129.) The forensic testimony is not conclusive as to

whether a rape or attempted rape occurred. (Tr. 131-136.) And Anglen himself

conceded to contact with T.H., but stated no penetration occurred.

               Upon our review of the record, we cannot conclude that the trial judge

clearly lost his way and created a manifest miscarriage of justice when he choose to

believe portions of T.H.’s testimony, the SANE nurse, the forensic scientist, and

Anglen’s statement that no penetration occurred and, accordingly, found Anglen

guilty of attempted rape under R.C. 2911.01(A)(2). Anglen’s second assignment of

error is overruled.
              Judgment affirmed.

      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.          The defendant’s

conviction having been affirmed, any bail pending appeal is terminated. Case

remanded to the trial court for execution of sentence.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



RAYMOND C. HEADEN, JUDGE

SEAN C. GALLAGHER, P.J., and
FRANK D. CELEBREZZE, JR., J., CONCUR